 
EXHIBIT 10.3
 
NEITHER THIS NOTE NOR THE SECURITIES THAT ARE ISSUABLE TO THE COMPANY UPON
CONVERSION HEREOF (COLLECTIVELY, THE “SECURITIES”) HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED:
(I) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE 1933 ACT OR APPLICABLE STATE SECURITIES LAWS; OR (II) IN THE ABSENCE
OF AN OPINION OF COUNSEL, IN A FORM ACCEPTABLE TO THE ISSUER, THAT REGISTRATION
IS NOT REQUIRED UNDER THE 1933 ACT OR; (III) UNLESS SOLD, TRANSFERRED OR
ASSIGNED PURSUANT TO RULE 144 UNDER THE 1933 ACT.
 
CONVERTIBLE PROMISSORY NOTE
 
July 18, 2019
US$153,000.00

 

FOR VALUE RECEIVED, STEALTH TECHNOLOGIES INC., a corporation incorporated under
the laws of the State of Nevada and located at 801 West Bay Drive, Suite 470,
Largo, Florida 33770 (the “Company”), hereby promises to pay to the order of
_________________, a Delaware limited liability company, or its successors or
assigns (the “Holder”), the principal amount of One Hundred Fifty Three Thousand
Dollars and 00/100 United States Dollars (US$153,000.00) on July 18, 2020 (such
date, the “Maturity Date”), and to pay interest on the unpaid principal balance
hereof at the rate of five percent (5%) per annum commencing on the date hereof
(the “Issuance Date”), in accordance with the terms hereof.
 
1. General Payment Provisions. All payments of principal and interest on this
Note shall be made in lawful money of the United States of America by certified
bank check or wire transfer to such account as the Holder may designate by
written notice to the Company in accordance with the provisions of this Note.
Whenever any amount expressed to be due by the terms of this Note is due on any
day which is not a Business Day, the same shall instead be due on the next
succeeding Business Day. For purposes of this Note, “Business Day” shall mean
any day other than a Saturday, Sunday or a day on which commercial banks in the
State of New York are authorized or required by law or executive order to remain
closed.
 
(a) Optional Prepayment. At any time, upon receiving the written consent of the
Holder, the Company may pre-pay this Note without penalty and, upon such
prepayment in full, the Holder shall have no further rights under this Note,
including no rights of conversion.
 
2.           Conversion of Note. Upon six (6) months following the date hereof,
this Note shall be convertible into shares of the Company’s common stock (the
“Common Stock”), at the option of the Holder, in accordance with the terms and
conditions set forth in this Paragraph 2.
 
 
1

 
  

(a)           Voluntary Conversion. The Holder may convert all or any portion of
the outstanding principal and accrued and unpaid interest (such total amount,
the “Conversion Amount”) into shares of Common Stock of the Company (the
“Conversion Shares”). The conversion price (the “Conversion Price”) shall equal
$0.05 per share. The conversion notice is in the form attached hereto as Exhibit
A (the “Conversion Notice”).
 
(b)           The Holder’s Conversion Limitations. The Company shall not affect
any conversion of this Note, and the Holder shall not have the right to convert
any portion of this Note, to the extent that after giving effect to the
conversion set forth on the Conversion Notice submitted by the Holder, the
Holder (together with the Holder’s affiliates (as defined herein) and any
Persons acting as a group together with the Holder or any of the Holder’s
affiliates) would beneficially own in excess of the Beneficial Ownership
Limitation (as defined herein). To ensure compliance with this restriction, the
Holder will be deemed to represent to the Company each time it delivers a
Conversion Notice that such Conversion Notice has not violated the restrictions
set forth in this Section 2 and the Company shall have no obligation to verify
or confirm the accuracy of such determination. The restriction described in this
paragraph may be waived, in whole or in part, upon sixty-one (61) days’ prior
notice from the Holder to the Company to increase such percentage.
 
For purposes of this Note, the “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon conversion of
this Note.  The limitations contained in this paragraph shall apply to a
successor holder of this Note. For purposes of this Note, “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization or a government or any
department or agency thereof.
 
(c)           Mechanics of Conversion. The conversion of this Note shall be
conducted in the following manner:
 
(1)           Holder's Delivery Requirements. To convert this Note into shares
of Common Stock on any date set forth in the Conversion Notice by the Holder
(the “Conversion Date”), the Holder shall (A) transmit by facsimile or
electronic mail (or otherwise deliver) a copy of the fully executed Conversion
Notice to the Company and (B) upon receipt by the Holder of the Common Stock,
surrender the original Note to a nationally recognized overnight courier for
delivery to the Company.
 
(2)           Company's Response. Upon receipt by the Company of a copy of a
Conversion Notice, the Company shall as soon as practicable, but in no event
later than two (2) Business Days after receipt of such Conversion Notice, send,
via facsimile or electronic mail (or otherwise deliver) a confirmation of
receipt of such Conversion Notice (the “Conversion Confirmation”) to the Holder
indicating that the Company will process such Conversion Notice in accordance
with the terms herein. Within five (5) Business Days after the date of the
Conversion Confirmation, provided that the Company’s transfer agent is
participating in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer (“FAST”) program, the Company shall cause the transfer agent to
electronically transmit the applicable Common Stock which the Holder shall be
entitled by crediting the account of the Holder’s prime broker with DTC through
its Deposit Withdrawal Agent Commission (“DWAC”) system, and provide proof
satisfactory to the Holder of such delivery. In the event that the Company’s
transfer agent is not participating in the DTC FAST program and is not otherwise
DWAC eligible, the Company shall issue and surrender to a nationally recognized
overnight courier for delivery to the address specified in the Conversion
Notice, a certificate, registered in the name of the Holder, for the number of
shares of Common Stock to which the Holder shall be entitled. If less than the
full principal and accrued but unpaid interest amount of this Note is submitted
for conversion, then the Company shall within three (3) Business Days after
receipt of the Note, at its own expense, issue and deliver to the Holder a new
Note for the outstanding principal and interest amount not so converted;
provided that such new Note shall be substantially in the same form as this
Note.
 
 
2

 
  

(3)           Record Holder. The Person(s) entitled to receive the shares of
Common Stock issuable upon a conversion of this Note shall be treated for all
purposes as the record holder(s) of such shares of Common Stock as of the
Conversion Date.
 
(d)           Adjustments to Conversion Price. If the Company at any time
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the Conversion Price in effect immediately prior to such
subdivision will be proportionately reduced. If the Company at any time combines
(by combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased.
 
3.           Removed and Reserved.
 
4.           Defaults and Remedies.
 
(a) Events of Default. An “Event of Default” means: (i) a default for five (5)
days in payment of principal or interest on this Note; (ii) failure by the
Company to comply with any material provision of this Note, as set forth in the
notice to the Borrower and such event is not cured within five days of the date
of such notice; (iii) the Company, pursuant to or within the meaning of any
Bankruptcy Law (as defined herein): (A) commences a voluntary case; (B) consents
to the entry of an order for relief against it in an involuntary case; (C)
consents to the appointment of a Custodian (as defined herein) of it or for all
or substantially all of its property; (D) makes a general assignment for the
benefit of its creditors; or (E) admits in writing that it is generally unable
to pay its debts as the same become due; or (iv) a court of competent
jurisdiction enters an order or decree under any Bankruptcy Law that: (A) is for
relief against the Company in an involuntary case; (B) appoints a Custodian of
the Company for all or substantially all of its property; or (C) orders the
liquidation of the Company, and the order or decree remains unstayed and in
effect for sixty (60) days. “Bankruptcy Law” means Title 11, U.S. Code, or any
similar Federal or state law for the relief of debtors. The term “Custodian”
means any receiver, trustee, assignee, liquidator or similar official under any
Bankruptcy Law.
 
(b) Remedies. If an Event of Default occurs and is continuing, the Holder of
this Note may declare all of this Note, including any interest and other amounts
due that have not or will not be converted under Section 2 hereof, to be due and
payable immediately.
 
(c) Holder Appointed Attorney-in-Fact. The Company hereby irrevocably appoints
the Holder as the Company’s attorney-in-fact, with full authority in the name,
place and stead of the Company, from time to time in the Holder’s discretion
upon the occurrence and during the continuance of an Event of Default to take
any action and to execute any document which the Holder may deem necessary or
advisable to accomplish the purposes of this Note.
 
5.           Voting Rights. The Holder shall have no voting rights, except as
required by applicable law, including, but not limited to, the Nevada
Corporations Law, and as expressly provided in this Note.
 
 
3

 
  

6.           Short Sales. Holder represents and agrees, as applicable,( i)
Holder has not prior to the date hereof, entered into or effected any Short
Sales and (ii) so long as the Note remains outstanding, Holder will not enter
into or effect any Short Sales. The Company acknowledges and agrees that upon
submission of conversion notice as set forth herein, Holder immediately owns the
Common Stock described in the conversion notice and any sale of that Common
Stock issuable under such conversion notice would not be considered Short Sales.
For purposes herein, “Short Sales” shall mean entering into any short sale or
other hedging transaction which establishes a net short position with respect to
the Company.
 
7.           Lost or Stolen Note. Upon notice to the Company of the loss, theft,
destruction or mutilation of this Note, and, in the case of loss, theft or
destruction, of an indemnification undertaking by the Holder to the Company in a
form reasonably acceptable to the Company and, in the case of mutilation, upon
surrender and cancellation of the Note, the Company shall execute and deliver a
new Note of like tenor and date and in substantially the same form as this Note;
provided, however, the Company shall not be obligated to re-issue a Note if the
Holder contemporaneously requests the Company to convert such remaining
principal amount and interest into Common Stock.
 
8.           Cancellation. After all principal and accrued interest at any time
owed on this Note has been paid in full, this Note shall automatically be deemed
canceled, shall be surrendered to the Company for cancellation and shall not be
re-issued.
 
9.           Waiver of Notice. To the extent permitted by law, the Company
hereby waives demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note.
 
10.           Governing Law. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the laws of
the State of Nevada, without giving effect to provisions thereof regarding
conflict of laws. Each party hereto hereby irrevocably submits to the
non-exclusive jurisdiction of the state and federal courts sitting in the State
of Florida for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by sending by certified mail or overnight courier a copy thereof to
such party at the address indicated in the preamble hereto and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 
4

 
  

11.           Indemnity and Expenses. The Company agrees:
 
(a)           To indemnify and hold harmless the Holder and each of its
partners, employees, agents and affiliates from and against any and all claims,
damages, demands, losses, obligations, judgments and liabilities (including,
without limitation, attorneys’ fees and expenses) in any way arising out of or
in connection with this Note; and
 
(b)           To pay and reimburse, as the case may be, the Holder upon demand
for all costs and expenses (including, without limitation, attorneys’ fees and
expenses) that the Holder may incur in connection with (i) the exercise or
enforcement of any rights or remedies (including, but not limited to,
collection) granted hereunder or otherwise available to it (whether at law, in
equity or otherwise), or (ii) the failure by the Company to perform or observe
any of the provisions hereof. The provisions of this Section shall survive the
execution and delivery of this Note, the repayment of any or all of the
principal or interest owed pursuant hereto, and the termination of this Note.
 
12.           Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note, at law or in equity
 
13.           Legal Expenses. The Company shall pay Lucosky Brookman LLP
$3,000.00 in connection with the preparation of this Note and the related
transaction documents. Such amount shall be deducted from the proceeds delivered
to the Company hereunder.
 
14.           Specific Shall Not Limit General; Construction. No specific
provision contained in this Note shall limit or modify any more general
provision contained herein. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any person as the
drafter hereof.
 
15.           Failure or Indulgence Not Waiver. No failure or delay on the part
of this Note in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.
 
16.           Notice. Notice shall be given to each party at the address
indicated in the preamble hereto or at such other address as provided to the
other party in writing.
 
[signature page follows]
 
 
5

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be executed on and as of
the Issuance Date.
 

 
STEALTH TECHNOLOGIES INC.
 
 
 
 
 

By:  


 
 
 
Name: Brian McFadden
 
 
 
Title: Chief Executive Officer
 

 
Date: July 18, 2019
 
Principal Amount: US$153,000.00
 


 
 
 
 
 
[ signature page to Promissory Note ]
 
 
6

 

 
EXHIBIT A
 
NOTICE OF CONVERSION
 
The undersigned hereby elects to convert principal and/or interest under the
Convertible Promissory Note (the “Note”) of Stealth Technologies Inc., a Nevada
corporation (the “Company”), into shares of common stock (the “Common Shares”),
of the Company in accordance with the conditions of the Note, as of the date
written below.  If the Common Shares are to be issued in the name of a person
other than the undersigned, the undersigned will pay all transfer taxes payable
with respect thereto and is delivering herewith such certificates and opinions
as requested by the Company in accordance therewith. No fee will be charged to
the Holder for any conversion, except for such transfer taxes, if any.
 
By the delivery of this Notice of Conversion, the undersigned represents and
warrants to the Company that its ownership of the Common Shares does not exceed
the amounts determined in accordance with Section 13(d) of the Exchange Act of
1934, as amended, specified under the Note.
 

Conversion calculations
 
Effective Date of Conversion:
 
 
 
 
 
Principal Amount and/or Interest to be Converted:
 
 
 
 
 
Number of Common Shares to be Issued:


 

 
 
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 

 
 
 
 
7
